Citation Nr: 0814421	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for basal cell 
carcinoma of the left hand, claimed as secondary to ionizing 
radiation exposure.

3.  Entitlement to service connection for basal cell 
carcinoma of the nose, claimed as secondary to ionizing 
radiation exposure.

4.  Entitlement to service connection for basal cell 
carcinoma of the left ear, claimed as secondary to ionizing 
radiation exposure.

5.  Entitlement to a compensable initial rating for basal 
cell carcinoma of the right lateral chest.

6.  Entitlement to a compensable initial rating for basal 
cell carcinoma of the sternum.

7.  Entitlement to a compensable initial rating for basal 
cell carcinoma of the mid-back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
VA Regional Office (RO) in North Little Rock.  The veteran 
testified before the undersigned at a hearing in February 
2008; a transcript of the hearing is of record.

The veteran has raised the issue of entitlement to service 
connection for yellow jaundice.  The Board notes that service 
connection for this disability was denied in a rating 
decision dated in April 1946.  The issue of whether new and 
material evidence has been received to reopen the previously 
denied claim is referred to the RO for initial consideration.  
Likewise, the veteran has raised the issue of entitlement to 
a higher rating for tinnitus.  This issue is also referred to 
the RO for initial consideration.

The issues of entitlement to compensable rating for basal 
cell carcinomas of the right lateral chest, sternum, and mid-
back, are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic foot disability was not manifested in service, 
and the preponderance of the evidence is against a finding 
that any current chronic disability of either foot is related 
to the veteran's period of active service in the 1940s.

2.  The preponderance of the evidence demonstrates that the 
veteran's basal cell carcinomas of the left hand, nose, and 
left ear, which were first shown medically many years after 
service, were not caused by his exposure to ionizing 
radiation in service, and are not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of an unspecified foot 
injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Basal cell carcinomas of the left hand, nose, and left 
ear were not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service due to 
ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letters in June 2003 and December 2003, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims for service connection, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.  The May 2007 
statement of the case provided the laws and regulations 
regarding service connection.  Although complete VCAA notice 
was not provided to the veteran prior to the initial 
adjudications in these matters, he has had ample opportunity 
to supplement the record and to participate in the 
adjudicatory process following notice.  The veteran is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.

The veteran did not receive notice regarding disability 
ratings or effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)).  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect of this notice.  

The veteran's service medical records (SMRs) are associated 
with his claims file, as are his VA and private treatment 
records.  He was afforded a VA examination in January 2006.  
He has not identified any pertinent records that remain 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims.

II.  Factual Background

The veteran's service medical records show that his right 
foot (and specifically the metatarsal arch) was X-rayed in 
January 1946.  The films showed no fractures or dislocations 
of the right foot.  The separation examination in March 1946 
noted normal feet.  There is no medical evidence showing any 
complaints or findings related to the veteran's feet for 
decades after service.  An October 2004 VA outpatient record 
noted that the veteran was "flat footed- has seen podiatrist 
in past and given metatarsal arch."  There are no other 
records referring to treatment of the veteran's feet of 
record.

The service medical records are negative for treatment or 
diagnosis of skin cancer.  Rather, the medical evidence 
documents that the veteran was treated for basal cell 
carcinomas beginning in the 1990s.  

The veteran's claim was forwarded for appropriate research 
and, in June 2005, the Defense Threat Reduction Agency (DTRA) 
noted that Marine Corps records confirm that the veteran 
participated as a member of the American occupation forces in 
Japan following World War II.  He was present in the 
Department of Veterans Affairs-defined Nagasaki area between 
September 23, 1945, and February 27, 1946.  The DTRA then 
prepared a scenario description of participation activities 
based on available military records and the veteran's 
recollections and statements.  The scenario also included 
assumptions about the veteran's participation activities and 
the environment in which he received a radiation dose.  The 
DTRA noted that the dose reconstruction applied to the 
veteran's scenario description originated from the report, 
Radiation Dose Reconstruction: U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F), and was 
based upon the worst-case assumptions.  The information in 
this report was then used to determine the dose the veteran 
could have received. The DTRA noted that this cited dose 
reconstruction is the foundation for the Hiroshima/Nagasaki 
dose reconstructions recently examined by the National 
Research Council's May 2003 report on the DTRA dose 
reconstruction program.

The DTRA estimated that the veteran was exposed to a total 
external gamma dose of 0.1 rem with an upper bound total 
external gamma dose of 0.21 rem.  The veteran's total skin 
dose (hand) was 2.3 rem (including the contribution from the 
external gamma dose component) with an upper bound total skin 
dose of 6.3 rem. His total skin dose (forehead, face, and 
ear) was 0.6 rem (including the contribution from the 
external gamma dose component) with an upper bound total skin 
dose of 4.8 rem. 

In August 2005, the Director of VA's Compensation and Pension 
(C&P) Service requested an opinion from VA's Under Secretary 
for Health for a determination as to the probable 
relationship between the veteran's exposure to ionizing 
radiation in 1945 and the later development of his basal cell 
carcinomas.  

The Under Secretary for Health was requested to provide an 
opinion as to whether it is likely, unlikely, or as likely as 
not that the veteran's basal cell carcinomas resulted from 
exposure to ionizing radiation in service.  It was further 
noted that skin cancers are not recognized by VA as a 
presumptive disabilities under 38 C.F.R. § 3.309(d) for 
radiation-exposed veterans.

In a memorandum dated in August 2005, the VA Chief Public 
Health and Environmental Hazards Officer responded that skin 
cancer usually has been attributed to ionizing radiation at 
high doses, e.g., several hundred rads. Excess numbers of 
basal cell cancers also have been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas. An increased risk for basal cell but not 
squamous cell skin cancers has been seen in atomic bomb 
survivors. Scientific literature including an excerpt from a 
book concerning the medical effects of ionizing radiation, as 
well as professional journals were cited in the opinion.

The Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
and various cancer models were utilized to estimate the 
relative likelihood that exposure to ionizing radiation was 
responsible for the veteran's individual skin cancers.  Based 
upon the veteran's estimated range of ionizing radiation 
exposure dosage, it was determined that the probability of 
this exposure resulting in his subsequent skin cancers was 
estimated at 43.97 percent (left hand), 36.35 percent (nose), 
and percent 36.35 (left ear).

In light of the above, the physician concluded that it was 
not likely that the veteran's skin cancers of the left hand, 
nose, and left ear can be attributed to exposure to ionizing 
radiation in service.

III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  As a general matter, service connection for 
a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship, or nexus, between the current disability and 
any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Bilateral Foot Disability

The service medical records indicate that an X-ray of the 
right foot was obtained in January 1946, however there is no 
record of any injury or complaint preceding the study.  On 
service separation examination, the feet were normal.  

There is no competent medical evidence of record that relates 
the veteran's current bilateral foot disability, noted as 
flat feet, to his period of service.  The veteran has 
testified that he experienced pain from his arches from 
service until the present.  However, there are no medical 
records of record to substantiate such complaints; thus, 
there is no objective basis for finding continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b).  The 
veteran's own statements relating his flat feet to complaints 
in service are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board may consider only independent medical 
evidence to support its findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).

It is also notable that a lengthy period of time between 
service and the first postservice clinical notation of 
complaints or symptoms associated with the disability at 
issue is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  Flat feet were noted in a VA outpatient record in 
2004, more than five decades after separation from service.

Thus, the Board cannot conclude, based solely upon the 
veteran's statements, that he has a chronic bilateral foot 
disability that is related to his period of service as the 
competent (medical) evidence of record does not support such 
a finding.  The preponderance of the evidence is against the 
claim; the benefit of the doubt doctrine does not apply; and 
the claim must be denied.

Radiation Claims:  Left Hand, Nose, and Left Ear

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.3.09(d), a rebuttable presumption of service connection 
arises. See 38 C.F.R. §§ 3.307, 3.309 (2006).  The diseases 
listed in 38 C.F.R. 3.309(d) are ones in which the VA 
Secretary has determined that a positive association with 
radiation exposure exists. Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, direct service 
connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a 
veteran who, while serving on active duty, or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity. "Radiation-risk activity" is defined 
to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are: Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary. 38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service. The term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure. Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  In this case, it is established that the veteran 
participated in the occupation of the region in the vicinity 
of Nagasaki, Japan, and was exposed to ionizing radiation as 
result.  In addition, he has been diagnosed with and treated 
for basal cell carcinoma, many years later.  Skin cancer is 
not among those forms of cancer which may be presumptively 
service-connected under the provisions of 38 C.F.R. § 3.309.  
However, it is a radiogenic disease under the provisions of 
38 C.F.R. § 3.311 which, in essence, concedes the possibility 
that exposure to ionizing radiation may be an etiological 
factor for its development.  The degree to which radiation 
exposure is a factor to the development of a malignancy 
varies depending on the type of malignancy, the amount rate 
and type of radiation exposure, and other relevant risk 
factors such as age at time of exposure.  Therefore, the 
question presented in this case is whether the veteran's 
presumed level of radiation exposure was sufficient to induce 
his skin cancers.

The Board finds that the preponderance of the medical 
evidence is against a finding that the veteran's basal cell 
carcinomas of the left hand, nose, and left ear are causally 
related to his in-service exposure to radiation.  The DTRA 
determined that the veteran participated in the occupation of 
Nagasaki, where he was exposed to ionizing radiation, and has 
provided reconstructed dose estimates, which have not been 
disputed.  The VA's Chief of Public Health and Environmental 
Hazards Officer has provided an opinion that it is unlikely 
that the veteran's particular level of ionizing radiation 
exposure was sufficient to cause these cancers.  This opinion 
was based upon review of the particular facts of this case, 
to include the amount of the veteran's radiation exposure, 
his duration of exposure, and the elapsed time between his 
exposure and onset of his cancers.  Moreover, this opinion 
was provided by a public health official specifically tasked 
and specialized in evaluating environmental hazard risks, to 
include radiation exposure, and the evidentiary record 
contains no competent medical opinion to the contrary.

The veteran's personal belief that his basal cell carcinomas 
of the left hand, nose, and left ear are due to his in 
service radiation exposure, while well-intentioned, holds no 
probative value in this case, as he is not shown to possess 
the requisite medical training and expertise to speak to 
issues of medical causation.  See Espiritu, supra.  
Accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.

The Board further finds that the preponderance of the 
evidence demonstrates that the veteran's skin cancers of the 
left hand, nose, and left ear, which were first shown 
medically many years after his period of active service, are 
not otherwise related to events during active service.  There 
is no reasonable doubt of material fact to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

The Board appreciates the veteran's forthright testimony at 
his hearing before the undersigned, and views with admiration 
the veteran's honorable service to the Nation in the U.S. 
Marine Corps during World War II.  We also sympathize with 
his obviously sincere belief in the merit of his claims.  
However, we must decide cases such as this in light of sound 
scientific data, and, based upon the record before the Board, 
the claims for service connection for basal cell carcinomas 
of the left hand, nose, and left ear must be denied.


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for basal cell carcinoma of the left hand, 
claimed as secondary to ionizing radiation exposure, is 
denied.

Service connection for basal cell carcinoma of the nose, 
claimed as secondary to ionizing radiation exposure, is 
denied.

Service connection for basal cell carcinoma of the left ear, 
claimed as secondary to ionizing radiation exposure, is 
denied.




REMAND

The veteran's service connected basal cell carcinomas of the 
right lateral chest, sternum, and mid-back areas were last 
examined for VA purposes in January 2006, and the most recent 
VA outpatient treatment records pertaining to treatment for 
skin cancers are also dated in January 2006.  The veteran 
testified that he has received treatment for ongoing basal 
cell carcinomas in the service connected areas since that 
time.  Accordingly, updated records and a current examination 
are necessary in order to properly evaluate the service 
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of the 
complete records of treatment of the 
veteran for skin cancer from the Little 
Rock VAMC from January 2006 to date.  All 
records obtained should be associated with 
the claims folder.

2.  Following the above, the RO should 
schedule the veteran for an appropriate VA 
examination to determine the nature, 
extent, and severity of the veteran's 
service-connected basal cell carcinomas of 
the right lateral chest, sternum, and mid-
back areas.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner is asked to determine the current 
level of impairment due to the service-
connected skin cancers.  Specifically, the 
examiner should offer an opinion regarding 
whether the veteran's service-connected 
skin disability, to include scars: (i) is 
(A) superficial, poorly nourished, with 
repeated ulceration, and/or (B) 
superficial, tender and painful on 
objective demonstration, (ii) deep (e.g., 
associated with underlying tissue damage), 
(iii) causes limitation of motion, (iv) 
superficial (e.g., not associated with 
underlying soft tissue damage) and 
unstable (e.g., where there is frequent 
loss of covering of skin over the scar), 
and/or (v) superficial (e.g., not 
associated with underlying soft tissue 
damage) and painful on examination.  The 
examiner is also asked to estimate the 
area or areas covered by the skin 
condition or scars in square inches and 
square centimeters, and state whether the 
condition causes limitation of function of 
the affected part.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

3.  The RO should then re-adjudicate the 
claims, with consideration of the 
possibility of staged ratings, if 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If a benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


